DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
Claims 1-19 are pending in the instant application. No claims have been cancelled.  Claims 1, 2, 5, 9, 15, and 19 have been amended. No claims have been added. The rejection of the pending claims is hereby made final.

Response to Remarks
102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Evans (US 2009/0145972) in view of Wong et al (US 2022/0067743).


Regarding claim 1, the prior art discloses a payment card device associated with a payment account, the payment card device comprising: a card body defining a length dimension between about 15 mm and about 150 mm, a width dimension between about 15 mm and about 150 mm, and a thickness dimension between about 0.1 mm and about 1 mm (see at least paragraph 10 and Figure 1); a fingerprint sensor disposed on the card body (see at least paragraph [0009]); a cellular modem disposed on the card body (see at least paragraph [0009] “communication element”); and a processor disposed on the card body and coupled to the cellular modem and the fingerprint sensor (see at least paragraph [0009] “payment processor device”), wherein the processor is configured, for a transaction involving the payment account, to: capture, via the fingerprint sensor, a fingerprint of a user associated with the payment account (see at least paragraph [0035]); compare the captured fingerprint to a reference fingerprint stored in memory in communication with the processor (see at least paragraph [0045]); and compile and transmit, via the cellular modem, an authentication result to an entity associated with the payment account in response to the user being authenticated, or not, based on the comparison of the captured fingerprint and the reference fingerprint (see at least paragraphs [0065 and 0066]).
	Evans does not appear to explicitly disclose wherein the entity associated with the payment account is separate from a merchant involved in the transaction. However, Wong et al discloses systems and methods for authenticating users, wherein the entity associated with the payment account is separate from a merchant involved in the transaction (see at least paragraph [0017] to Wong et al). 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Evans and the systems and method for authenticating users as taught by Wong et al, in order to authenticate and effectuate a transaction from a payment card, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 2, the prior art discloses the payment card device of claim 1, wherein the cellular modem is integrated with the processor (see at least paragraph [0009] “communication element”). Regarding claim 3, the prior art discloses the payment card device of claim 2, wherein the card body defines a generally rectangular shape having a length dimension of about 85.60 mm, a width dimension of about 53.98 mm, and a thickness of about 0.76 mm (see at least Figure 100). Regarding claim 4, the prior art discloses the payment card device of claim 1, wherein the processor includes the memory; and wherein the fingerprint sensor and the processor are disposed at opposite end portions of the card body (see at least paragraph [0054]). Regarding claim 5, the prior art discloses the payment card device of claim 1, wherein the processor is further configured to provide payment account credentials for the payment account, stored in the memory, to a point-of-sale (POS) terminal of the merchant(see at least paragraph [0053]). Regarding claim 6, the prior art discloses the payment card device of claim 1, further comprising the memory and a power source disposed on the card body (see at least paragraph [0009]). Regarding claim 7, the prior art discloses the payment card device of claim 1, wherein the processor is configured to transmit the authentication result to the entity via a telecommunication network (see at least paragraph [0005]). Regarding claim 8, the prior art discloses the payment card device of claim 7, wherein the entity includes at least one of an issuer of the payment account and/or a payment network associated with the payment account (see at least paragraph [0016]). Claims 9-19 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687